Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

4. (amended) The method according to claim 1, further comprising plating a coating layer for preventing dust adhesion on an inner wall of the air exhaust pipe to reduce an adhesion probability of powder on the inner wall of the air exhaust pipe.

5. (amended) The method according to claim 2, further comprising plating a coating layer for preventing dust adhesion on an inner wall of the air exhaust pipe to reduce an adhesion probability of powder on the inner wall of the air exhaust pipe.

6. (amended) The method according to claim 3, further comprising plating a coating layer for preventing dust adhesion on an inner wall of the air exhaust pipe to reduce an adhesion probability of powder on the inner wall of the air exhaust pipe.

7. (amended) A chemical vapor deposition machine, comprising a vacuum pump, a process chamber, and an exhaust gas treatment device, an air inlet pipe being connected with the vacuum pump and the process chamber therebetween, and an air exhaust pipe being connected with the exhaust gas treatment device and the vacuum pump therebetween, wherein, one end of the air exhaust pipe near the vacuum pump communicates with a gas tube which is configured to fill inert gas into the air exhaust pipe, the gas tube defines a first heating device, and the chemical vapor deposition machine is defined to prevent the 

8. (amended) The chemical vapor deposition machine according to claim 7, wherein the chemical vapor deposition machine is defined to prevent a vacuum pump pipeline from blockage, further comprising an operation of heat preserving the air exhaust pipe after introducing heated inert gas into the air exhaust pipe 

9. (amended) The chemical vapor deposition machine according to claim 8, wherein the chemical vapor deposition machine is defined to prevent a vacuum pump pipeline from blockage, further comprising an operation of plating a coating layer for preventing dust adhesion on an inner wall of the air exhaust pipe to reduce an adhesion probability of powder on the inner wall of the air exhaust pipe.

10. (amended)  The chemical vapor deposition machine according to claim 7, wherein the chemical vapor deposition machine is defined to prevent a vacuum pump pipeline from blockage, further comprising after coating and before turning on the vacuum pump an operation of heating the air inlet pipe connected to an air inlet of the vacuum pump.

11. (amended) The chemical vapor deposition machine according to claim 10, wherein the chemical vapor deposition machine is defined to prevent a vacuum pump pipeline from blockage, further comprising an operation of plating a coating layer for preventing dust adhesion on an inner wall of the air exhaust pipe to reduce an adhesion probability of powder on the inner wall of the air exhaust pipe.

chemical vapor deposition machine according to claim 7, further comprising plating a coating layer for preventing dust adhesion on an inner wall of the air exhaust pipe to reduce an adhesion probability of powder on the inner wall of the air exhaust pipe.

17. (amended) A chemical vapor deposition machine, comprising a vacuum pump, a process chamber, and an exhaust gas treatment device, an air inlet pipe being connected with the vacuum pump and the process chamber therebetween, and an air exhaust pipe being connected with the exhaust gas treatment device and the vacuum pump therebetween, wherein, the chemical vapor deposition machine further comprises: a coating layer, defined on inner side walls of the air inlet pipe and the air exhaust pipe and configured to prevent dust adhesion; a gas tube, communicated with one end of the air exhaust pipe near the vacuum pump and configured to introduce inert gas into the air exhaust pipe; a first heating device, defined on the gas tube and configured to heat inert gas introduced into the gas tube; and a heat preservation device, defined on the air exhaust pipe and configured to perform heat preservation of an environment in the air exhaust pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/YUECHUAN YU/Primary Examiner, Art Unit 1718